Citation Nr: 9927083	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-32 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter comes to the Board from a May 1997 rating 
decision that granted service connection for a linear scar on 
the veteran's lip (zero percent), but denied service 
connection for residuals of dental trauma.  The case was 
remanded by the Board in July 1998 and returned to the Board 
in September 1999.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of 
dental trauma.

CONCLUSION OF LAW

The veteran's claim for service connection for residuals of 
dental trauma is not well grounded.  38 U.S.C.A. § 5107(a).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On the veteran's initial service dental examination in March 
1996, it was noted that he was missing teeth numbers 2, 16, 
17, and 32.  Numerous dental fillings were noted.  In July 
1966 he was treated for caries (tooth decay:  Dorland's 
Illustrated Medical Dictionary 275 (27th ed. 1988)) of tooth 
22.  In August 1966, tooth 22 was prepared with a temporary 
acrylic crown.  During service he received extensive, but 
routine, dental treatment, which included fillings for 
caries, scaling, and prophylaxis.  In early November 1967 he 
had dental X-rays and restoration of carious tooth number 30.  
Later in November 1967, his service medical records showed he 
lacerated his lip and injured his chin when hit by an elbow 
while playing football.  He received 2 stitches in his lip.  
Two days later at the dental clinic, he received treatment 
for caries and repair of previous restorations of teeth 6-8.  
The veteran's service separation examination noted he was 
missing teeth numbers 1, 16, 17, and 32.  On the medical 
history portion of the examination, he indicated that he did 
not have severe tooth or gum trouble.

In October 1996 the veteran filed his initial claim for 
service connection for residuals of dental trauma.  

On a March 1997 VA skin examination, the veteran described an 
injury to his mouth area when he was struck by a rifle in 
service in 1967.  He said he broke a left lower tooth, and 
had to have a cap placed on it.  The diagnosis was linear 
scar [of the upper lip].

At a Travel Board hearing at the RO in May 1998, the veteran 
described an injury to his left lower tooth in service.  He 
said he cracked the tooth and it was replaced during service.  
He recalled that the VA replaced the same left lower tooth a 
few years after service, and he was told that if he ever 
needed more treatment to that tooth the VA would take care of 
it for him.  

On a January 1999 VA dental examination, the veteran repeated 
the history of a broken tooth [number 22] during service.  
Examination showed missing teeth 1,16, 17, and 32.  He had a 
broken cap of tooth 22.  There was also evidence of a 
significant amount of dental care, including root canals, 
fillings, and bridges, all unrelated to the current claim.

In March 1999, an addendum to the January 1999 dental 
examination was filed.  The doctor reported that a review of 
the veteran's service medical records showed that a temporary 
[crown] was placed on tooth 22 in August 1966 due to decay, 
not because of an accident in November 1967.  He stated that 
there was no mention of a tooth problem in the report of the 
treatment for the laceration of lip in November 1967.

II.  Analysis

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381(a) (1998).  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e) 
(1998).  [Effective June 8, 1999, the foregoing regulations 
were combined into a new version of 38 C.F.R. § 3.381, but 
there has been no substantive change in the legal provisions 
which would affect the present case.  See 64 Fed. Reg. 30392 
(1999).]  If a dental condition is service-connected as being 
due to service trauma, a veteran will be eligible for 
perpetual VA outpatient dental treatment for the condition.  
38 C.F.R. § 17.161(c) (1998).

The veteran claims service connection for residuals of dental 
trauma, for the purpose of obtaining VA outpatient dental 
treatment.  The threshold question is whether he has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  At the time of the 1994 
Board remand, the Board stated that the claim was well 
grounded, and the RO thereafter developed additional 
evidence.  On further review of the record, the Board finds 
that the claim is not well grounded.

For a claim to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  For a service 
connection claim to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis); 
competent evidence of incurrence or aggravation of a disease 
or injury in service (medical evidence or, in some 
circumstances, lay evidence); and competent evidence of a 
nexus between the in- service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran claims he sustained injury to a left lower tooth 
[tooth 22] when injured in a football injury during service.  
(Although he earlier claimed the dental trauma was from a 
blow from a rifle.)  The service medical records show no 
tooth injury when he sustained facial trauma in such an 
injury in November 1967; rather the service medical records 
show he was treated for a caries of the pertinent tooth, 
number 22 over a year earlier.  The service dental records do 
not support the veteran's recollections; after the November 
1967 injury, the veteran received dental treatment for caries 
of his upper teeth (numbers 6-8), and no mention was made of 
tooth 22.  

The veteran claims that he received dental treatment in the 
form of replacement of the cap of tooth 22 from the VA after 
service.  Even conceding past dental treatment by the VA, 
such does not imply evidence of dental trauma during service.  
(There are other categories of eligibility for VA dental 
treatment beside for conditions due to service trauma, such 
as treatment for service-connected dental conditions when 
there is timely application (in the veteran's case one year) 
after service.  See 38 C.F.R. § 17.161.  Those other 
categories of eligibility for VA dental treatment are not at 
issue in this appeal.)

As there is no competent evidence of dental trauma during 
service, or competent evidence linking current dental 
conditions to alleged service trauma, the claim for service 
connection for residuals of dental trauma, for the purpose of 
obtaining VA dental treatment, is not plausible and must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a); Caluza, 
supra.

ORDER

Service connection for residuals of dental trauma is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

